Citation Nr: 1000549	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service-connected bowel obstruction 
and/or service-connected removal of left ovary. 

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force, with 
active duty from June 1985 to October 1985 and from February 
1991 to July 1991.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas which denied the Veteran's claims of 
entitlement to service connection for diabetes mellitus and 
hemorrhoids, as well as her claim for TDIU.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Waco RO 
in January 2008.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In an April 2008 decision, the Board remanded the Veteran's 
claims for further evidentiary development.  Such was 
achieved, and the Veteran's claims were readjudicated in an 
October 2008 supplemental statement of the case (SSOC).  
The Veteran's claims folder was then returned to the Board 
for further appellate review.

In August 2009, the Board requested opinions from two 
independent medical experts (IME) as to the Veteran's 
service-connection claims.  See 38 U.S.C.A.              § 
7109 (West 2002); 38 C.F.R. § 20.901 (2009).  The opinions 
have been provided and are associated with the Veteran's VA 
claims folder.

In December 2009, the Veteran submitted additional medical 
evidence [a private medical opinion and additional VA 
treatment records] directly to the Board, accompanied by a 
written waiver of consideration of such evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2009).

Issues not on appeal

In the above-referenced April 2008 decision, the Board 
specifically noted that the Veteran's previous claims of 
entitlement to service connection for hypertension, 
entitlement to a temporary total evaluation, and entitlement 
to an extension of that temporary total evaluation were not 
in appellate status before the Board.  See the Board's April 
2008 decision, page 5.  For the sake of economy, the Board's 
discussion of these claims is incorporated by reference 
herein.  

In the April 2008 decision, the Board denied the Veteran's 
claims of entitlement to increased disability ratings for her 
service-connected bowel obstruction disability and removal of 
her left ovary.  The Board's decisions are final.  See 38 
C.F.R. 
§ 20.1100 (2009).

Remanded issue

The Veteran's TDIU claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record is in equipoise as to 
whether the Veteran's currently diagnosed diabetes mellitus 
is etiologically related to her service-connected bowel 
obstruction and/or service-connected removal of left ovary.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed hemorrhoids and her military service.

3.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
service-connected disabilities and her currently diagnosed 
hemorrhoids.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, diabetes mellitus is proximately due to or is the 
result of her service-connected bowel obstruction and/or 
service-connected removal of left ovary.  38 C.F.R. §§ 3.102, 
3.310 (2009).

2.  Hemorrhoids were not incurred in or aggravated by active 
military service.                38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  The Veteran's hemorrhoid disability is not proximately 
due to, nor is the result of, her service-connected 
disabilities.  38 C.F.R. §3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for diabetes mellitus 
and hemorrhoids.  As is discussed elsewhere in this decision, 
the Board is remanding the Veteran's claim of entitlement to 
TDIU for further development.    

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

As was alluded to in the Introduction, the Board remanded the 
Veteran's service-connection claims for further evidentiary 
development in April 2008.  More specifically, the Board 
instructed the agency of original jurisdiction (AOJ) attempt 
to obtain medical records from Dr. J.A. pertaining to the 
Veteran's treatment from June 2003 to the present.  
Additionally, the Board instructed the AOJ to arrange for the 
Veteran's records to be reviewed by a physician to determine 
the etiology of her hemorrhoids and diabetes mellitus.  The 
AOJ was then to readjudicate the Veteran's claims.

Treatment records were obtained by the AOJ from Dr. J.A. in 
June 2008, and are incorporated in the Veteran's claims 
folder.  Additionally, the AOJ obtained a VA medical opinion 
in October 2008 which specifically addressed the etiology of 
the Veteran's hemorrhoids and diabetes mellitus.  The AOJ 
readjudicated the Veteran's claims in an October 2008 SSOC.  

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).
  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection and secondary service 
connection in letters from the RO dated July 11, 2005 and May 
12, 2008, including evidence of "a relationship between your 
disability and an injury, disease, or event in military 
service," and evidence that "your service-connected 
disability either caused or aggravated your additional 
disability."  

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claims in the above-referenced 
July 2005 and May 2008 letters, as well as in a subsequent 
letter dated September 15, 2008, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised in the letters that VA 
would assist her with obtaining relevant records from any 
Federal agency, including records from the military and VA 
Medical Centers.  The Veteran was also advised in the letters 
that a VA examination would be provided if necessary to 
decide her claims.  With respect to private treatment 
records, the letters informed the Veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the July 2005 and May 2008 letters were copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and the Veteran was asked to complete this 
release so that VA could obtain private treatment records on 
her behalf.

The July 2005 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the May 2008 and September 2008 letters 
respectively.  

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the July 2005 letter, page 3;  see also the May 2008 
letter, page 2.  However, the Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments [which apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008], among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claims.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a letter dated April 19, 2006, as well as in the 
above-referenced May 2008 and September 2008 letters.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of her 
claims in September 2005.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  Crucially, following the issuance of the April 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in April 2006, July 2006, and October 
2008 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran testified before the undersigned in January 2008, and 
has pointed to no prejudice or due process concerns arising 
out of the timing of the VCAA notice.  The Board accordingly 
finds that there is no prejudice to the Veteran in the timing 
of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Veteran's service treatment records, and 
VA and private treatment records have been associated with 
the claims folder.  

Additionally, the Veteran was provided with VA examinations 
in August 2005 and October 2008.  The reports of these 
examinations reflect that each examiner reviewed the 
Veteran's past medical history, recorded her current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  
See 38 C.F.R. § 4.2 (2009).  

The Board also obtained two IME medical opinions in October 
2009, the results of which will be discussed below.  The 
reports demonstrate that each examiner reviewed the medical 
evidence and rendered an appropriate opinion with supporting 
rationale in response to the questions presented by the 
Board.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claims.  She 
has retained the services of a representative, and she 
testified before the undersigned Veterans Law Judge at a 
personal hearing in January 2008.  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service-connected bowel obstruction 
and/or service-connected removal of left ovary. 

Relevant law and regulations 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The Veteran claims entitlement to diabetes mellitus secondary 
to her service-connected bowel obstruction disorder and/or 
her service-connected left ovary removal.  In essence, she 
claims that she has gained weight due to an inability to 
exercise resulting from the discomfort and abdominal pain 
from her bowel obstruction and her abdominal surgery.  
The Board initially notes that there is no evidence that the 
Veteran had diagnosis and treatment for diabetes during 
service, or within the one year presumptive period following 
her separation from active service in 1991, see 38 C.F.R. 
§ 3.309(a), nor does the Veteran so contend.  The Board's 
inquiry will therefore be directed exclusively to the 
secondary service-connection claim.

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra. 

With respect to Wallin element (1), current disability, it is 
undisputed that the Veteran currently has type II diabetes 
mellitus.  

With respect to Wallin element (2), service-connected 
disability, it is also undisputed that the Veteran is 
currently service-connected for two disabilities, bowel 
obstruction and left ovary removal.

With respect to crucial Wallin element (3), medical nexus, 
the question presented in this case, i.e. the relationship, 
if any, between the Veteran's diabetes mellitus and her 
service-connected disabilities, is essentially medical in 
nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As was alluded to above, the Veteran ascribes her diabetes to 
weight caused by her service-connected disabilities.  It is 
well-settled that lay persons without medical training, such 
as the Veteran, are not competent to comment on medical 
matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The medical evidence of record demonstrates that the Veteran 
gained weight after experiencing the disorders which were 
later service connected.  Indeed, her weight increased from 
160 pounds in 1991 to 213 pounds in 1993.  See the Veteran's 
June 15, 1991 Emergency Care Treatment form; see also the 
Veteran's December 20, 1993 progress notes.  She weighed 210 
pounds in 1997, and was first diagnosed with diabetes in 
1998.  See the November 1997 VA examiner's report, page 1; 
see also the Veteran's February 28, 2001 VA treatment record.  

The Veteran further testified under oath that she cannot do 
"any kind of significant exercise" because of her bowel 
problems.  See the January 2008 hearing transcript, page 9.  

The record on appeal contains conflicting nexus opinions.  An 
August 2005 VA examiner opined that the Veteran's diabetes is 
"most likely not related to bowel obstruction."  Similarly, 
an October 2008 VA examiner opined that there is "no 
credible nexus to link bowel disorder or removal of the left 
ovary with development or aggravation of diabetes mellitus.  
See the August 2005 and October 2008 VA examiners' reports 
respectively.  

Also of record is the opinion of Dr. E.C., the IME, who 
stated in October 2009 that the Veteran's diabetes cannot be 
aggravated by weight gain.  

In the Veteran's favor is a private medical opinion of Dr. 
J.A., who noted in April 2005 that the Veteran had a 
laparotomy in 1991 and that she had had several fecal 
impactions.  Dr. J.A. then indicated that the Veteran "has 
gained weight significantly following this surgery, which has 
contributed to her diabetes."  See the April 22, 2005 
private medical report of Dr. J.A.  

Additionally, the Veteran recently submitted a letter from 
Dr. J.E.V., who reviewed the IME report of Dr. E.C. noted 
above.  Dr. J.E.V. specifically disagreed with Dr. E.C.'s 
conclusions, noting that "it is well known that morbid 
obesity is a direct cause or aggravating factor of type II 
diabetes mellitus."  Further, Dr. J.E.V. concluded that in 
the case of the Veteran, it is "likely that her service 
connected condition (bowel obstruction and abdominal surgery) 
contributed to prolonged inactivity and therefore significant 
weight gain that led to a morbid obesity condition and type 
II diabetes mellitus."  See a November 24, 2009 letter from 
Dr. J.E.V.  

The Board has carefully weighed all of the available evidence 
of record, to include the medical nexus opinions, and finds 
that that there exists an approximate balance of evidence for 
and against the claim.  It is undisputed that the Veteran 
gained a significant amount of weight after her surgery, and 
that diabetes mellitus was thereafter diagnosed.  This 
medical history appears to be congruent with the opinions in 
favor of the claim.  

When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009).  Accordingly, with 
resolution of doubt in the Veteran's favor, the Board 
concludes that a grant of service connection for diabetes 
mellitus is warranted.

2.  Entitlement to service connection for hemorrhoids.

The Veteran alternatively contends that her currently 
diagnosed hemorrhoids are directly related to service or are 
secondary to her service-connected disabilities. 

Relevant law and regulations

The law and regulations generally pertaining to secondary 
service connection have been set forth above and will not be 
repeated.  

Direct service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002);
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b) (2009).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 
38 C.F.R. § 3.303 does not relieve the claimant of his burden 
of providing a medical nexus.

Analysis

The Veteran claims entitlement to service connection for 
hemorrhoids.  Unlike the Veteran's diabetes claim, which was 
claimed and developed only on a secondary service connection 
basis, the Veteran's hemorrhoids claim has involved argument 
and development on both a direct and secondary basis.  The 
Board's inquiry will therefore include analysis as to both 
direct and secondary service-connection.

With respect to current disability, reports of VA 
colonoscopies, to include one administered in September 2006, 
reflect the presence of hemorrhoids.  See, e.g., the 
Veteran's September 1, 2006 VA colonoscopy report.  
Accordingly, element (1) of both Hickson and Wallin are met.  
With respect to Hickson element (2), in-service disease 
and/or injury, the Veteran's service treatment records 
contain no treatment for, or diagnosis of hemorrhoids.  
Although the Veteran had complaints of rectal bleeding during 
her first period of active service in September 1985, her 
service records specifically rule out "hemorrhoids or 
fissures."  See the Veteran's September 24, 1985 
Consultation Sheet.  Concerning in-service injury, the 
Veteran underwent an exploratory laparotomy, left 
oopherectomy, and lysis of surgical adhesions in May 1991 to 
remove an ovarian cyst.  See the May 1, 1991 Operation 
report.  In essence, the Veteran claims that her current 
hemorrhoid disability is a result of this in-service 
abdominal surgery.  To that extent, in-service injury is 
arguably shown, and Hickson element (2) is met.  

As noted above, the Veteran is currently service-connected 
for two disabilities, namely bowel obstruction [secondary to 
adhesions from exploratory laparoscopy], and left ovary 
removal.  Accordingly, Wallin element (2) is also met.  

With respect to critical Hickson/Wallin element (3), medical 
nexus, there are three medical opinions of record addressing 
the etiology of the Veteran's hemorrhoids.  The Board will 
discuss each in turn.

The first nexus opinion was obtained from an October 2008 VA 
examiner in conjunction with the Board's April 2008 remand 
instructions.  After reviewing the Veteran's entire claims 
folder, and specifically addressing the Veteran's in-service 
complaints of rectal bleeding, the October 2008 VA examiner 
pertinently determined that "it is less likely than not that 
the patient's current hemorrhoids were related to her 
military service."  The examiner specifically noted the fact 
that no hemorrhoids were identified in service after digital 
examination and anoscopy, and that guaiac tests were 
"repeatedly negative."  See the October 2008 VA examiner's 
report, page 1.  

Although the VA examiner did not specifically mention the 
Veteran's in-service abdominal operation, it is clear that 
the examiner was aware of the procedure because he 
specifically discussed it later in his report in relation to 
the Veteran's diabetes claim.  Moreover, he indicated in his 
report that he had reviewed the Veteran's entire claims 
folder.  

The second nexus opinion of record was obtained from the IME, 
Dr. S.B.H., in October 2009, per the Board's August 2009 
request.  The IME was instructed to furnish an opinion as to 
whether the Veteran's hemorrhoids are related to her service-
connected ovarian cyst removal and/or to service-connected 
bowel obstruction.  Although not a model of clarity, the 
IME's report specifically concluded that "the weight of the 
medical evidence in this case does not support that the 
patient's ovarian cyst removal and bowel obstruction are 
related to the development of hemorrhoids."  See the October 
2009 IME medical opinion of Dr. S.B.H.  Indeed, the IME 
stated that current medical thought indicates that diarrhea 
plays a more significant role in the development of 
hemorrhoids than does constipation or bowel obstruction.  

Although the IME stated that constipation may potentially 
cause increased strain with bowel movements and may increase 
the risk of developing hemorrhoids, after reviewing the 
Veteran's medical history the IME crucially did not conclude 
that such was the case with this Veteran.  

A third nexus opinion is supplied by the Veteran herself, who 
served as a nurse in service.  See the January 2008 hearing 
transcript, page 7.  The Veteran contends that following her 
in-service surgery in 1991, she thought she might have had 
hemorrhoids based on her observation of blood in her stool, 
and that it is possible that hemorrhoids would develop after 
lying down, changing diet, or taking medications following 
her surgery.  Id., page 14.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability. 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  After reviewing the record, and 
for reasons stated immediately below, the Board finds the 
opinions of the October 2008 VA examiner and the October 2009 
IME to be of greater probative value than the Veteran's 
opinion to the contrary.  

First, although not disparaging the qualifications of the 
Veteran, [see Goss v. Brown, 9 Vet. App. 109 (1996)], the 
Veteran's qualifications as a nurse are less impressive than 
those of the VA examiner and the IME, a surgeon, both of whom 
did not relate the Veteran's hemorrhoids to her service or to 
her service-connected disabilities.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) [in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data].   

Additionally, the Veteran offered no rationale for her 
assertions, other than noting she saw blood in her stool 
shortly after the surgery.  As was noted above, however, 
although the Veteran had complaints of rectal bleeding in 
service, her service records specifically ruled out 
hemorrhoids.  Pertinently, all service treatment reports 
dated after the Veteran's May 1, 1991 surgery fail to note 
the presence of rectal bleeding or hemorrhoids.  A May 7, 
1991 rectal examination report did not disclose the presence 
of hemorrhoids.  The first documented diagnosis of internal 
hemorrhoids is noted in an August 1993 colonoscopy report, 
over two years following the Veteran's in-service surgery and 
almost two years after she separated from active duty.  

Finally, the Board believes that the Veteran's self interest 
renders her less than objective in medical matters involving 
her own potential monetary benefits from the government.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999) [the self interest 
of a claimant, including medical professionals, may affect 
the credibility of testimony].

In contrast with the Veteran opinion, after an analysis of 
the record as a whole, both the October 2008 VA examiner and 
the October 2009 IME articulated the clinical bases for their 
negative nexus opinions, to include mention of pertinently 
negative treatment records [both in-service and post-
service].  The IME also referenced and current medical 
research that, in the IME's interpretation, weighs against 
the Veteran's claim.  

The opinions of the VA examiner and the IME appear to be 
consistent with the objective medical evidence of record, 
which as noted above does not indicate that hemorrhoids 
appears in service, to include after the Veteran's surgery.  
The Board finds these opinions to be highly probative.

In short, for reasons discussed above, the Board finds that 
the medical nexus evidence against the claim outweighs that 
in favor [i.e., the Veteran's own opinion]. 

Implicit in the Veteran's presentation is the assertion that 
she has had a hemorrhoid disability since service and for all 
times thereafter.  The Board is of course aware of the 
provisions relating to continuity of symptomatology, 
discussed above.  See 38 C.F.R. § 3.303(b) (2009).  However, 
there is no competent medical evidence supporting a finding 
that the Veteran has manifested a hemorrhoid disability 
continuously since her last period of active duty service in 
1991.  As mentioned above, internal hemorrhoids was first 
diagnosed in August 1993, more than two years after the 
Veteran's separation from active duty service.  

It appears from the medical evidence of record that from 1993 
to 2006 the Veteran had hemorrhoids intermittently, not 
continuously.  Although medical records dated August 5, 1993, 
October 3, 2000, and July 25, 2006 indicate the presence of 
internal hemorrhoids, VA examinations in August 1995, 
November 1997, and March 1998 pertinently fail to 
specifically diagnose a hemorrhoid disability.  The November 
1997 VA examiner did note complaints of rectal bleeding and 
suspected hemorrhoids, but pertinently observed that the 
Veteran had "no rectal pain or discomfort to suggest 
hemorrhoids."  Similarly, the March 1998 VA examiner noted 
the presence of "some hemorrhoidal tissue" upon rectal 
exam, but hemorrhoids were not diagnosed.  

More recently, a January 2003 VA examination report indicated 
that the "exam of [the Veteran's] rectum is grossly 
normal," and a subsequent May 24, 2006 VA treatment report 
specifically noted "no hemorrhoids."  

The medical evidence of record dated from the Veteran's 
active duty service in 1991 to 2006 thus fails to demonstrate 
a continuous hemorrhoid disability.  Supporting medical 
evidence of continuity is required.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Accordingly, service connection may not be established 
via continuity of symptomatology under 38 C.F.R. § 3.303(b).  

The Board therefore finds that element (3) of both Hickson 
and Wallin are not met as to the Veteran's claim, and claim 
therefore fails on both direct and secondary bases.


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.  

Entitlement to service connection for hemorrhoids is denied.  









	(CONTINUED ON NEXT PAGE)
REMAND

3.  Entitlement to TDIU.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issue must be remanded for further evidentiary 
development.

As was discussed above, in this decision the Board has 
granted the Veteran's claim of entitlement to service 
connection for diabetes.  It is not the responsibility of the 
Board to assign a disability rating in the first instance.

Clearly, the RO has not had the opportunity to consider the 
Veteran's TDIU claim in light of the Board's grant of 
entitlement to service connection for diabetes. Therefore, 
the issue of TDIU must be remanded in order for the agency of 
original jurisdiction to readjudicate the Veteran's TDIU 
claim based upon all of her service-connected disabilities.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should readjudicate the Veteran's 
claim of entitlement to TDIU in light of 
all of her service- connected 
disabilities, to include diabetes 
mellitus.  If the benefit sought on appeal 
remains denied, the RO should provide the 
Veteran and her representative with a 
supplemental statement of the case (SSOC), 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


